
	
		II
		111th CONGRESS
		2d Session
		S. 3593
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 15, 2010
			Mr. Johanns introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require the Federal Government to pay
		  the costs incurred by a State or local government in defending a State or local
		  immigration law that survives a constitutional challenge by the Federal
		  Government in Federal court.
	
	
		1.Payment of attorneys’ fees and court costs
			 related to Federal Government challenge of State immigration lawNotwithstanding any other provision of law,
			 all attorneys’ fees and associated court costs incurred by a State or unit of
			 local government in the course of defending a constitutional challenge to a
			 State law or a municipal ordinance regarding immigration that is brought by the
			 Federal Government in any Federal court shall be paid by the Federal Government
			 if the court upholds, in whole or in part, the challenged State law or
			 municipal ordinance.
		
